DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2022 has been entered.

Claims 24-43 are pending and being examined.  Claims 1-23 are canceled.  Claims 24-43 are newly added.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 24-43 systems require a mixing device.  Paragraph [0097] of instant specification discloses that gaseous ammonia can be added to an air stream, paragraphs [0105] and [0111] disclose a device for adjusting a molar ratio of oxygen to ammonia, and paragraphs [0106] and [01117] disclose introducing ammonia into the compressed oxygen-containing gas stream.  Support is not found for a mixing device.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 33-34, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “the cryogenic decomposition device”.  Although claim 24 from which claim 27 depends requires the selection of an oxygen-enrichment device to be selected from the group consisting of a pressure swing adsorption device, a cryogenic decomposition device, and a membrane separation device; it does not necessarily include a cryogenic decomposition device.  There is insufficient antecedent basis for “the cryogenic decomposition device” in claim 27.  For the purpose of examination, the claim will be interpreted such that the oxygen-enrichment device is a cryogenic decomposition device.
Claim 33 recites “compressing the air stream prior to entry into the reactor.  There is insufficient antecedent basis for “the air stream”.  Claim 24 from which claim 33 depends requires an oxygen depletion device capable and configured for depleting oxygen from an air stream and an oxygen-enrichment device capable of and configured for enriching air.  It is unclear as to which device/stream “the air stream” is associated with.
  Claim 34 recites “the chosen amount of ammonia”.  There is insufficient antecedent basis for “the chosen amount of ammonia”.  Claim 24 and 33 from which claim 34 depends do not comprise a “chosen” amount of ammonia. 
Claim 41 requires a compressor configured to compress an air stream to be supplied to the reactor for ammonia oxidation.  It is unclear as to whether this air is an air in addition to the diluted air stream or whether it is the diluted air stream that is being compressed by this compressor. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Echegaray et al. (US 6165435) in view of Qi et al. (us 2012/0183467 A1).
Considering claim 42, Echegaray teaches a system for oxidizing ammonia comprising a reactor for ammonia oxidation equipped with at least one supply line for a reactant gas mixture and with at least one discharge line for a process gas; a catalyst arrangement inside the reactor, the catalyst comprising at least one transition metal (i.e., cobalt) that is not an oxide of a platinum metal (Echegaray, Fig. 2 and Col. 1 lines 43-50).
Although Echegaray teaches the ammonia oxidation reaction occurs over platinum containing wire gauze and that a small number of plants use a cobalt based pelletized catalyst, he does not explicitly teach the catalyst comprises at least one transition metal oxide.  
However, Qi teaches platinum gauze catalysts require high reaction temperatures, are expensive and the noble metal is lost from the gauze by volatilization of platinum oxide (Qi, [0003]).  Qi teaches a catalyst with a lower cost and lower reaction temperature comprising doped transition metal oxides that are not oxides of the platinum metals, and/or mixed oxides of such transition metal oxides, wherein the mixed oxides have spinel, delafossite, perovskite or brownmillerite structure (abstract and [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a catalyst comprising doped transition metal oxides that are not oxides of the platinum metals, and/or mixed oxides of such transition metal oxides, wherein the mixed oxides have spinel, delafossite, perovskite or brownmillerite structure.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to use a lower cost catalyst at lower reaction temperatures with a reasonable expectation of success.
Echegaray teaches an ammonia source capable of and configured for providing ammonia (Echegaray, 2 of Fig. 2).  Echegaray teaches a supply line for air (1a of Fig. 2) and a supplemental oxygen line (30e of Fig. 2) (Echegaray, Fig. 2).  Echegaray teaches the supplemental oxygen may be oxygen de-enriched air (Echegaray, Col. 8 lines 39-43).  
Echegaray teaches air and ammonia are premixed before being routed to the converter (Echegaray, Col. 1 lines 43-50).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include a mixing device with the ammonia source connected to the mixing device via a line for gaseous ammonia, to the line containing oxygen-depleted gas stream, and to the reactor via at least one supply line for the reactant gas mixture; the mixing device capable of and configured for mixing the oxygen-depleted gas stream with a stream of gaseous ammonia to obtain a reactant gas mixture.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to mix the ammonia and air/oxygen before routing it to the converter/reactor with a reasonable expectation of success.
It should be noted that Echegaray teaches a supply line for supplying ammonia and a supply line for supplying an oxygen containing gas and mixing the supply lines before routing them to the reactor.  The supply lines are capable of being used for any gaseous stream including an oxygen-depleted gas stream having an O2 content of < 20% by volume.
The recitation “to obtain the reactant gas mixture having a molar ratio of oxygen to ammonia of 1.25 to 1.75 mol/mol is the manner in which the system is operated and does not impart any additional structural limitations to the system.  The system of Echegaray having a supply line of ammonia and a supply line of air to the reactor is capable of being operated such that the molar ratio of oxygen to ammonia in the reactant gas mixture of less than or equal to 1.75 mol/mol.
Echegaray teaches an absorption tower (Echegaray, Fig. 2-4).  The recitation “for absorbing NOx and forming HNO3, HNO2 or solutions of nitrates or nitrites” is a statement of purpose and does not impart any additional structural limitations to the absorption tower.  Echegaray teaches an absorption tower and his absorption tower is capable of absorbing NOx and forming HNO3, HNO2 or solutions of nitrates or nitrites.
Echegaray teaches the absorption tower being connected to the at least one discharge line for the process gas via a line for an NOx-containing process gas stream (Echegaray, Fig. 2 and claim 1).
The recitation “the reactant gas mixture having the molar ratio of oxygen to ammonia of 1.25 to 1.75 mol/mol disposed within the supply line; and the process gas disposed within the discharge line leaving the reactor, wherein the process gas disposed within the discharge line leaving the reactor includes oxygen, wherein the process gas disposed within the discharge line leaving the reactor includes up to 4.0% by volume oxygen” is the manner in which the system is operated and does not impart any additional structural limitations to the system.  The system of Echegaray is capable of being operated such that the reactant gas mixture having the molar ratio of oxygen to ammonia of 1.25 to 1.75 mol/mol disposed within the supply line; and the process gas disposed within the discharge line leaving the reactor, wherein the process gas disposed within the discharge line leaving the reactor includes oxygen, wherein the process gas disposed within the discharge line leaving the reactor includes up to 4.0% by volume oxygen.

Response to Arguments
Applicant’s arguments filed regarding the operating conditions that Echegaray discloses would not even allow for such minimal oxygen content in the process gas that leaves the reactor have been fully considered but are not persuasive.
It should be noted that the claims are directed to a system and not a process.  The manner in which the system is operated does not impart any additional structural limitations to the system.  The combination of Echegaray and Qi teaches the claimed system; thus the system of Echegaray/Qi would be capable of being operated such that the process gas that leaves the reactor has a minimal oxygen content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734